Citation Nr: 1521233	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

2.  Entitlement to a rating in excess of 50 percent for bipolar disorder.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU)



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq., LaVan & Neidenberg, P.A.



WITNESSES AT HEARING ON APPEAL

The Veteran and G.V.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1995.

This appeal to the Board of Veterans' Appeals (BVA) is from April 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.

The April 2009 rating decision declined to reopen the claim of entitlement to service connection for a back disorder and denied an increased rating in excess of 50 percent for the service-connected bipolar disorder.  The claim of entitlement to a TDIU was denied in the December 2011 rating decision.

In January 2015, the Veteran and G.V. testified during a videoconference hearing before the undersigned; a transcript of this hearing is of record.  

The reopened claim for service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed March 2007 decision, the RO denied the Veteran's claim for service connection for a back disorder.
 
2.  The evidence added to the record since the March 2007 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disorder.  

3.  The Veteran's bipolar disorder has been manifested by symptoms resulting in total occupational and social impairment throughout the pendency of this claim.

4.  Entitlement to TDIU is moot by virtue of the 100-percent schedular rating for bipolar disorder.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for a back disorder.  38 U.S.C.A. § 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a 100 percent rating for bipolar disorder are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2014).

4.  Entitlement to a TDIU is dismissed. 38 U.S.C.A. §§ 501, 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In this decision, the Board has determined that evidence currently of record is sufficient to reopen the Veteran's claim of entitlement to service connection for a back disability.  Additionally, the Board is granting a 100 percent schedular rating for the Veteran's bipolar disorder for the entire appellate period.  This award thus represents a complete grant of the benefits sought on appeal.  Therefore, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

II.  New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claim for a back disorder.  For the following reasons, the Board finds that reopening is warranted.

The Veteran originally filed a service connection claim for a back disorder in August 2005.  A March 2007 rating decision denied the claim, and a letter dated that same month notified the Veteran of the decision and of his appellate rights, in accordance with 38 C.F.R. § 19.25 (2014).  He did not appeal as to this issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the March 2007 rating decision; the evidence on which the reopening of these claims is based is not dated until several years later, as shown below.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, the March 2007 rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(a); 3.160(d); 20.1103 (2014). 

New and material evidence has been received concerning the issue of entitlement to service connection for a back disorder in the form of the January 2015 Board hearing testimony of the Veteran and G.V. (describing the in-service automobile accident and resultant back injury, the symptoms of which continued during and since the Veteran's active service).  See Duran v. Brown, 7 Vet. App. 216, 220 (1994) and Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion).  At the time of the March 2007 rating decision, evidence linking his claimed back disorder with an in-service event or injury was not of record.  Accordingly, this testimony relates to an unestablished fact necessary to reopen the claims, and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.

II.  Increased Rating

The Board finds that entitlement to a 100-percent schedular rating for service-connected bipolar disorder is established for the entire period on appeal.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning initial-rating cases, where the appeal stems from a granted claim of service connection).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).  

The Veteran's service-connected bipolar disorder is evaluated as 50 percent disabling for the entire appellate period, under Diagnostic Code (DC) 9432, which pertains to bipolar disorder.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including bipolar disorder, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9432.

Under the Rating Formula, as relevant to this claim, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).  However, while an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  Id.

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The evidence of record, including the private and VA medical records and the May 2011 VA examination report, collectively indicates that the Veteran's bipolar disorder is productive of symptoms resulting in total occupational and social impairment.  Specifically, the May 2011 VA examiner found that the Veteran "has, by both report and medical record review, very rapid cycling bipolar disorder and . . . would not be able to maintain gainful employment."  The examiner further found that, although the Veteran's symptoms may "appear to be at least minimally stable," this level of stability requires "a great deal of medication" to maintain, which would "prevent him from having the focus which is necessary for accountability factors in gainful employment."  The examiner found the Veteran to be "very sincere during the examination" and further noted that "his report of symptoms and symptom severity was in keeping with previous examination results."  In this regard, the prior January 2007 VA examiner noted that the Veteran "has times when he is either so depressed he does nothing but sleep or he is so energized he cannot focus."  That examiner noted symptoms including an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), inappropriate behavior, impaired impulse control with episodes of violence, suicidal ideations, and obsessional rituals.  As to employability, the examiner found that the Veteran "has been unable to keep a job" and that "[w]hen under the stress of working, he becomes paranoid and combative and then is asked to leave."  Accordingly, the Veteran's bipolar disorder was determined to result in "total occupational and social impairment due to mental disorder signs and symptoms."  See January 2007 VA Examination Report.  

The Board notes that there is evidence of record reflecting more moderate, and even mild symptomatology, including a GAF score as high as 65 in 2012.  See, e.g., March 2012 Behavioral Health Partners Physician Assessment (noting a current GAF of 58 and the highest GAF in the past 12 months of 65).  In this regard, a score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  Additionally, GAF scores that are between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  As previously mentioned, a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Here, the Board finds that the assigned GAF scores indicating improved overall functioning are reflective of the waxing and waning bipolar disorder symptomatology throughout the appellate period, rather than any actual sustained improvement.  In this regard, the Veteran's medical treatment providers have consistently noted that his bipolar disorder cycles from relatively unimpaired functioning to total impairment.  See, e.g., July 2009 Social Security Administration Report of Contact with Dr. B.M.D., the Veteran's Private Treating Psychiatrist (reflecting that the Veteran "can only function adequately in spurts as his [bipolar disorder] becomes worse resulting in sig[nificant] functioning problems"; reporting that the Veteran "has already lost several jobs during [Dr. B.M.D.'s] treatment of him due to these mood swings"; and noting that the Veteran "couldn't sustain even simple work due to his concentration problems associated with his mood swings"); May 2011 VA examination report (reflecting the "rapid cycling" of his bipolar disorder and noting that it requires "a great deal of medication" to manage).  See also January 2007 VA Examination Report.  Additionally, the medical evidence reflects that, during periods of severe symptoms, the Veteran becomes "so depressed he does nothing but sleep."  See May 2011 and January 2007 VA Examination Reports.  It would thus be unreasonable to require medical records reflecting treatment during the most severely incapacitating manifestations of his bipolar disorder, especially considering that at such times, the Veteran reportedly does not leave his bedroom, let alone seek medical treatment.  See January 2015 Board Hearing Testimony.

While the Veteran need not have all of the particular symptoms listed in the rating criteria in order to warrant a 100 percent evaluation per the Court's finding in Mauerhan, the record reflects that his current bipolar disorder symptomatology demonstrates total occupational and social impairment.  See Mauerhan, 16 Vet. App. 436.  In this regard, the Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements and testimony provided by the Veteran regarding the effects of his current bipolar symptoms on his daily life, including his occupational impairment and social isolation, are competent and credible.  See January 2015 hearing testimony.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Thus, given the evidence of severe bipolar symptomatology that has been determined by both private and VA medical providers to preclude sustained employment, considering the Veteran's competent and credible testimony concerning his pronounced social isolation and impairment, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the entire appellate period, the Veteran's bipolar disorder manifests in symptoms most closely approximating total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, DC 9432.  

Accordingly, the criteria for a schedular rating of 100 percent for bipolar disorder under Diagnostic Code 9432 are met.  38 C.F.R. §§ 3.102, 4.3, 4.71a (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As the Veteran has been granted a 100 percent disability rating, the maximum allowable for his bipolar disorder, for the entirety of the appeal period, a referral for extra-schedular consideration is considered moot.  See 38 C.F.R. § 3.321.

III.  TDIU

With regard to entitlement to TDIU, this benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based. See 38 C.F.R. § 4.16(a).  See also November 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (claiming unemployability based on his psychiatric symptomatology, as well as his "degenerative arthritis").  

The Board nevertheless recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, the Veteran seeks entitlement to a TDIU based upon his service-connected psychological disability, as well as his left knee arthritis.  See November 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (claiming unemployability based on his psychiatric symptomatology, as well as his "degenerative arthritis"); January 2015 Board Hearing Transcript (indicating that it is primarily his psychiatric symptomatology that prevents him from working).  Importantly, the Veteran does not contend that a TDIU is warranted based solely upon his service-connected disabilities, apart from his psychiatric disorder (e.g. his left knee arthritis, rated as 10 percent disabling; his hiatal hernia, rated as noncompensable (0 percent) disabling; his right knee limitation of extension, rated as noncompensable; and his right knee scar, rated as noncompensable).  

Accordingly, since the Veteran is entitled to a 100-percent rating for bipolar disorder on a schedular basis for the entire period under review, entitlement to TDIU is rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994). 


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a back disorder is reopened; the appeal is granted to this extent only.

Entitlement to a 100 percent schedular rating for bipolar disorder is granted, subject to the law governing payment of monetary benefits. 

Entitlement to TDIU is dismissed.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As concerning the reopened claim for service connection for a back disorder, the Board finds that further development is necessary.  Specifically, a VA examination should be obtained.  See 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this regard, the medical evidence of record reflects a current spinal pathology.  See, e.g., Radiologic Reports from the Columbus Diagnostic Center dated in March 2007 and June 2008 (reflecting pathologies of the cervical, thoracic, and lumbar spine); Treatment Notes from Phoenix City Pain Management dated from January 2014 to January 2015 (reflecting diagnoses including "post-laminectomy syndrome, lumbar region"; "post-laminectomy syndrome, cervical region"; osteoarthritis; lumbago; and "musculoskeletal disorder of the neck"); Treatment Notes from the Nexus Pain Center dated from April 2008 to November 2013 (reflecting diagnoses including "cervical disc degen[eration] . . . and stenosis caused by osteophytes"; post laminectomy lumbar spine, status post spinal cord stimulator implant; and lumbar spondylosis); June 2009 Radiological Records from The Medical Center (finding "[d]egenerative changes of the cervical and upper thoracic spine" including "C6-C7 osteophytes and mild disc narrowing"; "[i]ncomplete posterior arch of C1"; "[a]nterior osteophytes and anterior ligamentous ossification C2-C3 level"; and "[m]ild wedging of T4 vertebral body which may represent old injury").

Furthermore, the Veteran and G.V., his fellow service member, provided testimony in January 2015 concerning the precipitating spinal trauma, maintaining that the Veteran's back symptomatology had its onset in 1995 resulting from an automobile accident during the Veteran's active service.  In this regard, the Veteran and G.V. are competent to report the in-service incurrence of an automobile accident.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  Moreover, as the alleged injury is lay-observable, the Board accepts as competent the Veteran's assertion regarding his in-service back symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Nevertheless, despite the diagnosis of record and the indication of an in-service injury, it is unclear whether his diagnosed back disorders are causally or etiologically related to service.  Moreover, given the multiple diagnoses of record, clarification is required concerning the nature and extent of his current spinal pathology.  

A remand is therefore warranted to obtain a VA examination to determine the nature and likely etiology of any currently diagnosed disorders affecting his spine.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Finally, ss the case must be remanded, any recent VA treatment records, as well as any recent relevant private treatment records that he identifies should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his back.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 


If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since May 2013. 

3.  Then, schedule the Veteran for a VA spine examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examination should include any necessary diagnostic testing or evaluation.  All disorders affecting his cervical, thoracic, and/or lumbar spine should be identified on examination.  

As to each identified condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current condition affecting his cervical, thoracic, and/or lumbar spine back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history. As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, the examiner is asked to specifically consider and address the January 2015 Bord hearing testimony of the Veteran and his fellow service member, G.V., the transcript of which is contained in the Virtual VA file.  

The examiner(s) must provide a comprehensive report including complete rationale for all opinions and conclusions reached, taking into account the competent reports of the Veteran's history, any reported in-service injuries, exposures, or events, and his current symptomatology.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Next, review the medical examination report(s) to ensure that the opinions provided are adequate.  The case should be returned to the examiner(s) if all questions posed are not answered.


5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


